EXHIBIT 10.12 CONSENT TO ENTRY OF JUDGMENT BY CONFESSION COUNTY) ) ss. STATE OF ) Defendant, Cord Blood America, Inc., a Florida corporation (“Defendant”), hereby knowingly and voluntarily waives service of process and consents to the entry of a Judgment by Confession in substantially the form attached hereto as Exhibit A, to be entered at the request of counsel for Tonaquint, Inc., a Utah corporation, and its successors or assigns (“Plaintiff”), if an Event of Default (as defined in that certain Secured Convertible Promissory Note dated June , 2012 (the “Note”) occurs.The Judgment Amount (as defined in the Judgment by Confession) shall be all unpaid amounts accrued and owing under the Note, together with reasonable attorneys’ fees and collection costs, at the time the Judgment by Confession is filed.Plaintiff agrees it will not file the Judgment by Confession unless and until an Event of Default has occurred under the Note; provided, however, that upon such an occurrence, Plaintiff shall be entitled to immediately file such Judgment by Confession in ex parte fashion.Plaintiff’s counsel shall provide the Court with an affidavit stating that Defendant has failed to abide by and satisfy the terms of the Note and stating the Judgment Amount. [remainder of page intentionally left blank] 1 [Signature Page to Consent to Entry of Judgment by Confession] 2 EXHIBIT A TO CONSENT TO ENTRY OF JUDGMENT BY CONFESSION Telephone: () Facsimile: () Attorney for Tonaquint, Inc. IN THE THIRD JUDICIAL DISTRICT COURT IN AND FOR SALT LAKE COUNTY, STATE OF UTAH ) TONAQUINT, INC., a Utah corporation ,
